Citation Nr: 0108144	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from May 1979 to May 
1983, appealed that decision to the Board.

The Board notes that in the veteran's substantive appeal, VA 
Form 9, received at the RO in August 1998, he requested a BVA 
hearing at a local VA office before a Member of the Board.  
However, in a February 2000 hearing at the RO, the veteran 
indicated that he no longer wished to have a BVA hearing.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of this appeal.

2.  The veteran's service-connected hepatitis is currently 
productive of medical findings of no stigmata of chronic 
liver disease, no ascites, no gross atrophy of the muscles, 
and no evidence of associated gastrointestinal disturbance 
requiring dietary restrictions or other such measures.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for hepatitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, including § 4.114, Diagnostic Code 7345 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected 
hepatitis, presently rated as 10 percent disabling.  In a 
January 1999 rating decision, the RO denied the veteran's 
September 1998 request to assign a rating higher than the 10 
percent rating for his service-connected hepatitis.  The 
veteran disagreed with that decision, and initiated this 
appeal.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
most recently in November 1999.  There is no indication in 
the record that there are any pertinent outstanding treatment 
records.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal, 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The history of this appeal is as follows.  In an April 1992 
rating decision, the veteran was granted service connection 
for hepatitis and assigned a noncompensable rating on the 
basis that the veteran was treated for hepatitis in service, 
but there were no current symptoms of hepatitis severe enough 
to warrant a compensable evaluation.  In February 1996 the 
veteran requested that his service-connected hepatitis be re-
evaluated.  The veteran was provided a VA examination in 
September 1996, at which time hepatitis C was diagnosed in 
accordance with laboratory test results reflecting a strong 
positive antibody for hepatitis C and a positive surface 
antibody for hepatitis B.  In a December 1996 rating 
decision, the RO increased the hepatitis rating to 10 
percent, effective February 14, 1996.  In September 1998, the 
veteran asked that the 10 percent rating be increased, 
triggering another VA examination to be provided in November 
1998.  In a January 1999 rating decision, the RO determined 
that the 10 percent rating was warranted, but no higher.  The 
RO based this decision on the lack of medical evidence as to 
symptoms of hepatitis.  The veteran disagreed with this 
decision contending that his symptoms are more severe than 
the 10 percent rating.

A review of the medical evidence of record shows that in a 
February 1992 VA examination, the veteran was diagnosed with 
a remote history of hepatitis, and irritable colon syndrome.  
There was no relationship made between the two diagnoses.  
The examiner indicated that the veteran had been told that he 
may have gallbladder disease.  Treatment records from 
February 1996 reflect that the veteran was seen and diagnosed 
with the onset of diabetes, for which he was instructed to 
follow a diabetic, nonconcentrated carbohydrate diet.  

In January 1998, the veteran was hospitalized at a VA 
hospital for the purposes of performing a laparoscopic 
cholecystectomy to relieve symptoms of abdominal pain with 
fatty meals and spicy meals.  The foregoing was found to be 
related to the presence of a large stone in his gallbladder.  
The diagnosis was chronic cholecystitis with cholelithiasis.  
The January 1998 treatment records reflect that the veteran 
was tolerating a regular diet upon discharge.

VA treatment records dating from January 1998 through 
September 1998 show treatment for complaints of bloating when 
eating fatty foods or drinking milk, as well as episodes of 
diarrhea, "septic odors," severe abdominal pain, and 
cramping associated with fried, spicy, dairy, and high fat 
foods.  During this time the veteran also complained of 
vertigo, diarrhea and constipation.  In March 1998 the 
veteran was diagnosed with chronic cholecystitis and 
cholelithiasis with a history of hepatitis B, weight loss, 
and possible lactose intolerance, and was prescribed a 
lactose free diet.  In June 1998, the veteran was noted as 
having hepatitis with stable liver enzymes.   

A VA examination was also provided in November 1998 in which 
the examiner diagnosed hepatitis C.  The examiner expressly 
stated that he knew of no association between the hepatitis C 
and the development of cholelithiasis or the gallbladder 
condition.  In that examination the veteran provided a 
history which included episodes of colic, nausea, vomiting, 
and diarrhea with his irritable bowel syndrome, bloating, 
yellow or green or liquid stools, fatigue, depression, and 
anxiety.

In a November 1999 VA examination, the examiner diagnosed the 
veteran with previous hepatitis B exposure, chronic hepatitis 
C infection with no current residuals, irritable bowel 
syndrome, and a history of laparoscopic cholecystectomy.  
During the examination the veteran provided a history of 
nausea, vomiting, and abdominal pain of an intermittent 
nature and principally exacerbated by eating spicy foods.  
The clinical examination revealed no evidence of "stigmata 
of chronic liver disease."  Specifically, there was no 
evidence of "palmar erythema, spider angiomata, jaundice, or 
scleral icterus."  There was no evidence of extremity edema 
or ascites.  The physical examination revealed the veteran's 
abdomen as soft, non-tender, non-distended with bowel sounds 
present throughout.  The veteran's muscle strength was good 
with no gross atrophy.  The veteran's liver size was 
determined to be 8 centimeters.  The examiner noted that the 
veteran's most recent abdominal x-rays were normal.  The 
veteran's most recent serologic evaluation (from September 
1996) revealed a strongly positive hepatitis C antibody and a 
negative hepatitis B surface antigen and a positive hepatitis 
B surface antibody.  The examiner concluded from this latter 
evidence that the veteran was exposed to hepatitis B and C in 
the past.  A laboratory report reflecting a liver function 
test (LFT) performed in April 1999 reveals an alkaline 
phosphatase of 73 units per liter (u/l), aspartate 
transaminase (AST) of 42 u/l, and alanine transaminase (ALT) 
of 97 u/l.    

In February 2000, the veteran appeared at a hearing at the 
RO.  He testified that he was taking medication for his 
hepatitis, although he could not remember the name of the 
medication.  The veteran stated that he would experience 
nausea and dizziness, which he felt were due to his 
hepatitis.  He also noted complaints of bloating and 
diarrhea.

As noted above, the RO assigned a 10 percent rating for the 
veteran's hepatitis pursuant to the schedular criteria set 
forth under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345, 
which prescribes a ten percent rating for hepatitis where 
there is demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating is assigned for minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.

The Board has thoroughly reviewed the medical evidence of 
record and finds that the evidence warrants a 10 percent 
rating, but no higher.  The most recent evidence of record 
indicates that in a November 1999 VA examination, the veteran 
was diagnosed with previous hepatitis B exposure, and chronic 
hepatitis C infection, with no current residuals.  
Additionally, the examiner noted that the veteran had a 
history of nausea and vomiting, and had been diagnosed with 
irritable bowel syndrome.  As such, the Board finds that the 
foregoing evidence supports the current 10 percent rating.

However, considering whether the evidence more closely 
approximates the criteria under the higher, thirty percent 
rating of DC 7345, the Board finds that it does not, for the 
following reasons.  As noted above, to receive a thirty 
percent rating the veteran must have minimal liver damage 
with associated fatigue and anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  In this 
case, while the veteran has a history of hepatitis B 
exposure, and chronic hepatitis C infection, the 1999 VA 
examination reported no evidence of extremity edema, ascites, 
gross atrophy of the muscles, hematemesis or melena.  
Further, the examiner related that there was no evidence of 
stigmata of chronic liver disease and rendered a diagnosis of 
chronic hepatitis C infection with "no current residuals."  
As a result, the Board is of the view that there is no 
evidence of liver damage of more than a demonstrable 
character.  

The Board acknowledges that during a November 1998 VA 
examination the veteran reported a history of fatigue, 
depression and anxiety.  However, this history was not noted 
to be related to the veteran's hepatitis.  Moreover, the 
Board notes that despite the degree of any current liver 
damage, the medical evidence or record does not establish 
gastrointestinal disturbances necessitating dietary 
restrictions or other therapeutic measures, which are related 
to the veteran's hepatitis.  On this point, the Board notes 
that the most recent report of the veteran's dietary 
restriction, related in the November 1999 VA examination, is 
the elimination of "spicy foods" which were linked to 
intermittent abdominal pain, nausea and vomiting.  The Board 
also notes that the medical evidence reflects that the 
dyspepsia the veteran experienced was attributed to his 
irritable bowel syndrome.  Moreover, the examiner in the 
November 1998 VA examination stated that he knew of no 
association between chronic hepatitis C and the development 
of cholelithiasis, and that there does not appear to be a 
cause and effect relationship between the veteran's hepatitis 
and his gallbladder condition.  Given this medical evidence, 
it appears to that any gastrointestinal disturbances-above 
and beyond those characterized as mild-are not the result of 
the veteran's chronic hepatitis C infection, but are due to 
other diagnosed conditions.  In short, the Board finds that 
the evidence of record does not meet the criteria for a 
rating in excess of 10 percent for the veteran's hepatitis, 
and the appeal is denied.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's hepatitis 
and its effect on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has likewise considered the "benefit of the doubt" rule in 
rendering the foregoing decision, but there is not such a 
state of equipoise of the positive evidence and the negative 
evidence to warrant entitlement to an increased rating.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Rather, the 
evidence supports the currently assigned 10 percent rating, 
but the preponderance of the evidence is against a higher 
rating at this time.

Additionally, the evidence does not reflect, nor does the 
veteran contend otherwise, that the veteran's service-
connected hepatitis has adversely affected his employability, 
beyond that contemplated in the VA Schedule for Rating 
Disabilities, which is premised on the average impairment in 
earning capacity.  In other words, the Board does not find it 
impracticable to apply the regular schedular standards, and 
finds no basis to warrant consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board observes that the RO has scheduled the 
veteran to be re-examined in the future.  Should the 
veteran's disability picture change at that time or in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1. 



ORDER

The schedular criteria not having been met, the claim for an 
increased rating for hepatitis, currently evaluated as 10 
percent disabling, is denied.  



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

